DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 11/02/22 have been fully considered but they are not persuasive.
On page 6 regarding claim objections and drawing objections Applicant argues amendments overcome the objections of record.
The Examiner respectfully agrees an withdraws the objections.
On page 7 regarding 112 rejections Applicant argues amendments overcome the rejection of record.
The Examiner respectfully agrees and withdraws 112 rejections.
On pages 7-8 regarding 102 rejections Applicant argues amendments overcome the 102 rejection to include subject matter previously in claim 2 which was rejected under 35 U.S.C. 103.
On pages 8-9 regarding 103 rejections Applicant explains the instant invention and the prior art.
On pages 9-10 Applicant argues Koeneman does not remedy the deficiencies of Falherty since Koenman doesn’t teach their sensing system is implanted and for the purpose of measuring a muscle state (muscle length, velocity, or force). Applicant argues all the sensors of Koeneman are external sensors, rather than implanted. Applicant argues they also do not teach measuring muscle length, velocity, and/or force.
The Examiner respectfully disagrees, noting that, as was noted in the rejection mailed 08/05/22, that the recitation of the sensing system being “implanted” is an “intended use” of the system as a whole Notably, if the system is capable of being implanted, the system meets the limitations of the claim. As regards the sensors not being capable of measuring muscle length, velocity and/or force, the Examiner respectfully refers to the recited part of Koeneman which states explicitly that there is a “force sensor” which measures muscle resistance (e.g. muscle force), making it unclear why Applicant states the force sensor cannot measure muscle force.
On page 10 Applicant argues further that Flaherty operates in a different way (by measuring multicellular signals by implanted electrodes in the brain), and if this were replaced by the force sensor of Koeneman, the device of Flaherty would become unsuitable for its intended use. 
The Examiner respectfully disagrees, nothing no evidence in the record that supports this statement. The arguments of counsel cannot take the place of evidence in the record. In re Schulze, 346 F.2d 600, 602, 145 USPQ 716, 718 (CCPA 1965). Examples of attorney statements which are not evidence and which must be supported by an appropriate affidavit or declaration include statements regarding unexpected results, commercial success, solution of a long-felt need, inoperability of the prior art, invention before the date of the reference, and allegations that the author(s) of the prior art derived the disclosed subject matter from the inventor. In this case, Applicant has not provided the Examiner with any reason or supporting evidence that suggests a force sensor could not provide information to the brain regarding the muscle force as an alternative to EEG sensor measuring neuron intent for the muscle movement. The Examiner understands them to be directly related to the same principle of determining muscle movement.
On page 10 Applicant argues further that the force sensor of Koeneman is a force resistance sensor placed on the motion-causing device, meaning it isn’t clear to the Applicant how one would utilize this as a force sensor for the implanted electrodes of Flaherty.
The Examiner respectfully notes the force sensor’s mechanism of action is not understood to change whether implanted or not implanted. In both situations, a change in force/pressure/mechanical stress would indicate a resistance change to the force sensor of Koeneman. This appears to be an argument suggesting the force sensor of Koneneman could not be implanted, although (as above), no evidence or support is provided that supports such a statement. 

Claim Objections
Claim 9 is objected to because of the following informalities:  
Claim 9 is objected to for referring to the “motor controller” with improper antecedent basis.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1, 4-6, 12, 16-20 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over by Flaherty et al. (US 20060167564 A1) hereinafter known as Flaherty in view of Koeneman et al. (US 7725175 B2) hereinafter known as Koeneman
Regarding claim 1 Flaherty discloses a prosthesis/orthosis/exo ([0008]) for restoring lost functionality to a subject (the applicant is advised that, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function.  In re Schreiber, 44 USPQ2d 1429.  In addition, it has been held by the courts that apparatus claims cover what a device is, not what a device does.  Hewlett-Packard Co. v. Bausch  & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990).  In this case, the patented apparatus of Flaherty discloses (as detailed above) all the structural limitations required to perform the recited functional language of “restoring lost functionality to a subject” therefore was considered to anticipate the claimed apparatus. See for example the Abstract, [0007]), comprising:
an implanted sensing system ([0009] biological interface apparatus which includes sensors (This is stated as an “intended use” of the claimed sensing system.  The applicant is advised that a recitation of the intended use of an invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim.  See In re Casey, 370 F.2d 576, 152 USPQ 235 (CCPA 1967) and In re Otto, 312 F.2d 937, 939, 136 USPQ 458, 459 (CCPA 1963). In this case, the patented structure of Flaherty was considered capable of performing the cited intended use of being implanted. See for example [0008], [0036] the sensors can be implanted in a location which allows detection of neural signals and cellular activity) configured to measure a muscle state of a muscle of the subject to generate a measured muscle signal (this is likewise stated as a “functional limitation” of the sensing system (see explanation above). See also [0007]-[0008] and [0025] EMG signals indicate whether the muscle state is excited/not excited);
a controller ([0038] processing unit 130) configured to process the measured muscle signal to form a control target for a joint of the prosthesis/orthosis (This is likewise claimed as an “intended use” of the claimed controller.  See the explanation/rejection above regarding intended use limitations. See also [0007] and [0038] the processing unit receives the sensor signal and sends out a processed signal to control the prosthesis); and 
execute a closed-loop control of an actuator of the prosthesis/orthosis, the actuator servoing to the control target, to at least partially restore the lost functionality to the subject (this is claimed as an “intended use” of the controller (see explanation above). See [0007]-[0008]; [0038]-[0040] the processed signals are sent to command the prosthesis actuator/motor),
but is silent with regards to the muscle state being muscle length, velocity or force.
However, regarding claim 1 Koeneman teaches wherein sensors used for prosthetic/orthotic/exo control include sensors which are capable of measuring muscle length, velocity, or force (the Examiner notes the “muscle state” has been claimed as a property that the claimed “sensing system” is capable of measuring, and since the sensing system is understood capable of measuring one of length/velocity/force (Column 6 lines 16-20; force sensor), the sensing system is understood capable of meeting the claim limitation.). Flaherty and Koeneman are involved in the same field of endeavor, namely prosthetic/orthotic/exo control via sensor information. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis/exo of Flaherty so that the sensor information included muscle length, velocity, or force such as is taught by Koeneman since these parameters are understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 4 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Koeneman further teaches the muscle state includes muscle force (see the rejection to claim 2 above).
Regarding claim 5 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein the Combination further teaches the control target includes at least one of a joint state, impedance, and torque (the Examiner notes that the “control target” is simply a product of a process the “motor controller” is intended to perform, and doesn’t further physically limit the claimed prothesis/orthosis. However, also see Flaherty [0010] who teaches the torque is controlled by the torque generating assembly to control the joint torque (which would include a joint’s state), and also see Koeneman who teaches muscle impedance (stiffness) is known to be useful for control of a joint (Column 12 lines 6-28)).
Regarding claim 6 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses the sensing system is capable of being implanted ([0008], [0036]),
but is silent with regards to the sensor being a position or force sensor.
However, regarding claim 6 Koeneman teaches wherein sensors used for prosthetic/orthotic/exo control include a force sensor (Column 6 lines 16-20; force sensor). Flaherty and Koeneman are involved in the same field of endeavor, namely prosthetic/orthotic/exo control via sensor information. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis/exo of Flaherty so that the sensing system includes a force sensor such as is taught by Koeneman since force information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 12 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 6 substantially as is claimed,
wherein Flaherty further discloses the controller employs a measured force to estimate joint state and torque of the device (this is stated as a further “intended use” of the controller (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis. However, see also Flaherty [0010] who describes how the joint movement device applies a specific torque; and Koeneman Col 6 lines 16-17 who teaches force can be measured in addition to EMG signals to calculate the desired joint position and displacement).
Regarding claim 16 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses the muscle includes a pair of agonist and antagonist (this isn’t a part of the positively claimed prosthesis/orthosis).
Regarding claim 17 Flaherty discloses the prosthesis/orthosis of claim 16 substantially as is claimed,
wherein Flaherty further discloses the controller is configured to receive information about joint position/torque in the prosthesis/orthosis and relay that information by selective stimulation of a muscle via electrodes to cause the subject to sense the joint position/torque of the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis. See also [0079]).
Regarding claim 18 Flaherty discloses the prosthesis/orthosis of claim 17 substantially as is claimed,
wherein Flaherty further discloses the controller employs a biomimetic model of the limb to map measured joint torque of the prosthesis/orthosis to corresponding muscle-tendon forces of the muscle pair (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis) and 
the controller is configured to selectively stimulate the muscle of the pair that is associated with joint torque in the same direction as the measured joint torque to modulate force on the other muscle of the pair (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis).
Regarding claim 19 Flaherty discloses the prosthesis/orthosis of claim 16 substantially as is claimed,
wherein Flaherty further discloses the controller employs a biomimetic model of the limb to map the muscle state of the muscle of the pair and an EMG signal strength measured at the muscle into a corresponding joint state/torque of the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis).
Regarding claim 20 Flaherty discloses the prosthesis/orthosis of claim 1 substantially as is claimed,
wherein Flaherty further discloses a sensory controller ([0079] processing unit which provides patient feedback) that maps detection of at least one of stress/strain/contact/pressure/force/shear applied at the device into stimulation of an actuator muscle coupled to an exerting forces on a skin patch of the subject to provide the subject with cutaneous feedback from the device (this is stated as an “intended use” of the controller (see explanation above) which doesn’t further limit the structure of the claimed prosthesis/orthosis. The Examiner notes that whether or not the feedback is cutaneous or not depends entirely upon a location of the feedback electrode (which is an intended location of placement as opposed to a part of the claimed prosthesis/orthosis itself).

Claims 3, 7-10, 13-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty as is applied above in view of Hettrick et al. (US 20060224203 A1) hereinafter known as Hettrick.
Regarding claim 3 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 1 substantially as is claimed,
but is silent with regards to the muscle state being measured being capable of being muscle length and velocity.
However, regarding claim 3 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) (the Examiner notes that these crystals are understood to be capable of measuring muscle state including length and velocity). Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since velocity/length information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 7 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 6 substantially as is claimed,
but is silent with regards to there being a position sensor and wherein the position sensor includes a plurality of piezoelectric crystals.
However, regarding claim 7 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) configured to be implanted in the muscle (this is likewise stated as an “intended use” (intended method/location of implantation). See the explanation above.) The Examiner notes that these crystals are understood to be capable of measuring muscle position. Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since muscle position information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art.
Regarding claim 8 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 7 substantially as is claimed,
wherein Hettrick further teaches the crystals include sonomicrometry crystals ([0077]).
Regarding claim 9 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 8 substantially as is claimed,
wherein Hettrick further teaches the crystals define relative positions relative to one another (this is understood to be inherent within how sonomicrometry piezoelectric crystals work) and the controller employs the relative positions of the crystals to establish a control target of measurement of at least one of speed and length of the muscle to thereby estimate a joint state of the device to control the device with the controller (this is attempting to further limit an intended use of the “control target” intended on being generated by the controller, and thus doesn’t further limit the claimed prosthesis/orthosis.).
Regarding claim 10 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 9 substantially as is claimed,
wherein Flaherty further discloses the sensor is configured to be planted at the muscle (this is stated as an “intended use” of the sensor (see explanation above)), and 
wherein Koeneman further teaches force sensors can be used to measure a muscle state (Column 6 lines 16-20);
and wherein the Combination further teaches estimating the joint state further includes measuring with the force sensor the force applied by the muscle and combining that measurement with the measurement of at least one of speed and length of the muscle (this is an attempt to further limit a product of an intended method of use of the claimed controller above, which doesn’t further limit the structure of the prosthesis/orthosis. The EMG sensor of Flaherty, force senor of Koeneman, and sonomicrometry sensor of Hettrick are understood to all be capable of relaying the information to a controller so that the controller can act as claimed.).
Regarding claim 13 the Flaherty Koeneman Combination teaches the prosthesis/orthosis of claim 12 substantially as is claimed,
wherein Flaherty further discloses the controller employs a muscle model to estimate force using an EMG signal strength measured at the muscle (this is stated as a further “intended use” of the controller (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis. Further, Flaherty teaches the EMG signal measurement (see explanation/rejection to claim 1 above)),
but is silent with regards to the motor controller being capable of using the measurement of the length/speed of the muscle.
However, regarding claim 13 Hettrick teaches wherein a muscle’s state can be measured utilizing piezoelectric sonomicrometry crystals ([0077]) (the Examiner notes that these crystals are understood to be capable of measuring muscle state including length and speed). Flaherty and Hettrick are involved in the same field of endeavor, namely implantable electrodes for measuring muscle function. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Combination so that the electrodes measuring the muscle state include piezoelectric sonomicrometry crystals such as is taught by Hettrick, since speed /length information is understood and known in the art as being useful for reading muscular intent and attempted control. The incorporation or use of a variety of sensor inputs to increase the accurateness of the invention would have occurred to the person of ordinary skill in the art. Accordingly, the motor controller of the Flaherty Koneman Hettrick Combinations is understood capable of employing a muscle model to estimate force using the measurement of the length/speed of the muscle as well as an EMG signal strength measured at the muscle.
Regarding claim 14 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 13 substantially as is claimed,
wherein Flaherty further discloses an electrode implanted at the muscle (this is stated as an “intended use” of the sensor (see explanation above regarding “intended use” of elements of the system, and also the explanation/rejection to claim 1 above in which implanted sensors are disclosed).)  which is capable of measuring the EMG signal strength (this is stated as a “functional limitation” of the electrode (see explanation above) which an electrode is understood capable of doing. See also [0048], [0007], [0025] EMG sensors can be implanted to detect EMG signals).
Regarding claim 15 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 14 substantially as is claimed,
wherein Flaherty further discloses the electrode is implanted on an epimysium of the muscle or intramuscularly (this is stated as a further “intended use” of the electrode  (see explanation above) which doesn’t further limit the claimed prosthesis/orthosis).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Flaherty, Koeneman, and Hettrick as is applied above and further in view of Wenstrand et al. (US 20140067083) hereinafter known as Wenstrand.
Regarding claim 11 the Flaherty Koeneman Hettrick Combination teaches the prosthesis/orthosis of claim 10 substantially as is claimed,
but is silent with regards to the composition of the force sensor.
However, regarding claim 11 Wenstrand teaches the utilization of a strain gauge within prosthetic/exo/orthotic devices ([0036]). Flaherty and Wenstrand are involved in the same field of endeavor, namely prosthetic control. It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify the prosthesis/orthosis of the Flaherty Koeneman Hettrick Combination so that the force sensor is a strain gauge as is taught by Wednstrand since this type of sensor is widely known, and well-understood to be an adequate force sensor in the prosthetics art.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jacqueline Woznicki whose telephone number is (571)270-5603. The examiner can normally be reached M-Th 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on 408-918-7557. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Jacqueline Woznicki/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        11/15/22